DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on July 07, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 07, 2022 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant’s amendments and argument/remarks regarding claims 1-11 and 21-22 (with respect to Matsuhisa) in the reply filed on July 07, 2022 have been fully considered and found persuasive. Accordingly, claims rejections using Matsuhisa as prior art have been withdrawn.

       Applicant’s amendments and argument/remarks regarding claims 1-11 and 21-22 (with respect to Hunter) in the reply filed on July 07, 2022 have been fully considered but found unpersuasive as explained below.

Applicant respectfully asserts that the cited prior art fails to meet the limitations: 
“…wherein the primary frame conforms to a standard intermodal shipping container size…” in claim 1
“…wherein the standard intermodal shipping container size includes a length of either 10 feet or 20 feet, a width of eight feet, and a height of either eight feet or nine-feet-six-inches…” in claim 21 and
“…wherein the primary frame includes eight beams with a heavy duty casting at each of eight corners that terminate the eight beams, and wherein the eight beams include two bottom side rails, two top side rails, a front top rain, a back top rail, a front sill, and a rear sill…” in claim 22.

The Examiner respectfully submits that new necessitated grounds of rejections were made in section 35 USC § 103 below in view of Paine to address the new added limitations above.

Disposition of Claims
     Claims 1-22 are pending in this application and Claims 12-20 are withdrawn from consideration.
     Claims 1-11 and 21-22 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over (Hunter – US 2010/0060093 A1), in view of (Paine – US 2018/0109163 A1).

With regard to claim 1, Hunter (Figs. 9A-12) disclose:
A generator set system (energy generating module 14) comprising:
a primary module (16, 20) comprising:
an engine ([0032]); 
a generator (energy generating device 16) coupled to the engine ([0032]) and configured to convert mechanical energy of the engine to electrical energy; 
a primary frame (modular cage 20: Fig. 12) configured to support the engine ([0032]) and the generator (16); and 
a first coupling (connection between the energy generating device 16 and one of fuel chambers 22: [0034, 0039]);
a secondary module comprising: 
at least one of a heat recovery module, an exhaust module, a cooling system module, a fuel system module, a solar power module, a battery module, an electrical system module, an air intake module, or an air outlet module (Hunter [0026]: “The energy generating modules described herein may also be utilized to store equipment, parts or other goods rather than an energy generating device as well as fuel to power external engines, vehicles or other devices” and [0032]: “The energy generating device 16 generally, but not necessarily, is an fuel-driven engine configured to generate an energy output, such as electric power output. The energy generating device 16 may be, for example, a turbine engine, a reciprocating engine, an electric/gasoline (or other hybrid) engine, a combined heat and power engine (CHP), which may be used to direct the heat generated by the engine to a nearby facility for a productive use, a hydrogen fuel cell engine, a solar-powered engine, or a wind-driven engine. In fact, the energy generating module 14 may comprise one or more of any combination of energy generating devices 16 to enhance flexibility and/or energy output generation of the energy generating module 14”);
a secondary frame (interconnecting modular energy panels 46); and 
a second coupling (second one of fuel chambers 22),
wherein the first coupling and the second coupling are configured to automatically electrically or fluidically couple the primary module to the secondary module upon assembling the primary frame and the secondary frame ([0034, 0039]: the energy generating device 16 may be in fluid communication with the fuel chamber 22).

But Hunter does not explicitly and/or specifically meet the following limitations: 
(A) wherein the primary frame conforms to a standard intermodal shipping container size

However, regarding limitation (A) above, Paine discloses modular power generation facilities built using interchangeable ISO intermodal shipping container-based modules of various types that may be arranged into multiple levels to enable incremental capacity to be added to a power supply system, to provide back-up power generation, to supplement utility power for peak-shaving purposes, and the like (Paine [0006]).
Further on, Paine discloses/teaches that FIGS. 2A-2F are an isometric view, a top cross-sectional view, a right-side view, a left side view, a rear view, and a front view, respectively, of one of the gen-set modules 101 of FIG. 1. The gen-set module 101 includes a generator 200 housed in a purpose-built ISO intermodal shipping container with limited modifications of options, all in the same space footprint as a conventional ISO intermodal shipping container. In at least one contemplated commercial embodiment, the shipping container footprint is that of a “hi-cube” unit that is eight feet wide, 20 feet long, and 9-foot-6-inches tall; however, other conventional shipping container footprint sizes may additionally or alternatively be utilized (Paine [0248]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the generator system of Hunter incorporating standard intermodal shipping container sizes as taught by Paine to enable incremental capacity to be added to a power supply system, to provide back-up power generation, to supplement utility power for peak-shaving purposes, and the like.

With regard to claim 21, Hunter in view of Paine disclose the generator set system according to claim 1, and further on Paine also discloses:
wherein the standard intermodal shipping container size includes a length of either 10 feet or 20 feet, a width of eight feet, and a height of either eight feet or nine-feet-six-inches (Paine [0245]: “One aspect of the present invention is the use of purpose-built intermodal shipping containers that meet the International Organization for Standardization (“ISO”) specifications for standard container size and construction (often referred to as ISO shipping containers, and general referred to herein as “ISO intermodal shipping containers” or simply “intermodal shipping containers”). Such containers are manufactured in a limited number of sizes. Common container lengths include ten feet (approximately 9-feet-9.625-inches external) and twenty feet (approximately 19-feet-10.5-inches external) lengths. The standard width for such ISO intermodal shipping containers are eight feet, and the common height is eight-feet-six-inches (standard height containers) or nine-feet-six-inches (“high-cube” containers)”).

With regard to claim 22, Hunter in view of Paine disclose the generator set system according to claim 1, and further on Paine also discloses:
wherein the primary frame includes eight beams with a heavy-duty casting at each of eight corners that terminate the eight beams, and wherein the eight beams include two bottom side rails, two top side rails, a front top rain, a back top rail, a front sill, and a rear sill (Paine [0024]: “Each primary module may be adapted from an intermodal shipping container having four posts, a pair of top side rails, a pair of bottom side rails, a front sill, a rear sill, a top front rail, and a top rear rail, all of which are connected together by shipping container corner castings, and the shipping container corner castings form the eight primary corners. In further features, each primary module may be attached to a body above or below it via the corner castings and corresponding twist lock fasteners; the primary modules that are positioned side by side in a row of modules may be attached together via side attachment fittings that are each connected to one corner casting on a first primary module and a corresponding corner casting on a second primary module; and/or portions of at least two of the walls of each primary module may be corrugated shipping container walls”).

With regard to claim 2, Hunter in view of Paine disclose the generator set system according to claim 1, and further on Hunter also discloses:
wherein the first coupling is positioned relative to the primary frame and the second coupling is positioned relative to the secondary frame so that the first coupling automatically engages the second coupling upon assembling the primary frame and the secondary frame (Hunter Figs. 9A-12: [0034, 0039]).

With regard to claim 3, Hunter in view of Paine disclose the generator set system according to claim 1, and further on Hunter also discloses:
wherein the first coupling comprises a first electrical coupling, wherein the second coupling comprising a second electrical coupling, and wherein the first electrical coupling and the second electrical coupling are configured to electrically couple the primary module to the secondary module automatically upon assembling the primary frame and the secondary frame (Hunter Figs. 9A-12: [0034, 0039]).

With regard to claim 4, Hunter in view of Paine disclose the generator set system according to claim 3, and further on Hunter also discloses:
wherein the first electrical coupling and the second electrical coupling are configured to provide an electrical power connection between the primary module and the secondary module (Hunter Figs. 9A-12: [0034, 0039]).

With regard to claim 5, Hunter in view of Paine disclose the generator set system according to claim 3, and further on Hunter also discloses:
wherein the first electrical coupling and the second electrical coupling are configured to provide an electrical communication connection between the primary module and the secondary module (Hunter Figs. 9A-12: [0034, 0039]).

With regard to claim 6, Hunter in view of Paine disclose the generator set system according to claim 3, and further on Hunter also discloses:
wherein one of the first electrical coupling and the second electrical coupling comprises a male connector and the other of the first electrical coupling and the second electrical coupling comprises a female connector, and wherein the first electrical coupling and the second electrical coupling are configured to engage in a friction fit to make electrical connection (Hunter Figs. 9A-12: [0034, 0039]).

With regard to claim 7, Hunter in view of Paine disclose the generator set system according to claim 3, and further on Hunter also discloses:
wherein one of the first electrical coupling and the second electrical coupling comprises a male connector and the other of the first electrical coupling and the second electrical coupling comprises a female connector, and wherein the first electrical coupling and the second electrical coupling are configured to engage in a spring-loaded fit to make electrical connection (Hunter Figs. 9A-12: [0034, 0039]).

With regard to claim 8, Hunter in view of Paine disclose the generator set system according to claim 3, and further on Hunter also discloses:
wherein one of the first electrical coupling and the second electrical coupling comprises a male connector and the other of the first electrical coupling and the second electrical coupling comprises a female connector, and wherein the first electrical coupling and the second electrical coupling are configured to lock to each other upon electrical coupling (Hunter Figs. 9A-12: [0034, 0039]).

With regard to claim 9, Hunter in view of Paine disclose the generator set system according to claim 1, and further on Hunter also discloses:
wherein the first coupling comprises a first fluid coupling, wherein the second coupling comprising a second fluid coupling, and wherein the first fluid coupling and the second fluid coupling are configured to automatically fluidically couple the primary module to the secondary module upon assembling the primary frame and the secondary frame (Hunter Figs. 9A-12: [0034, 0039]).

With regard to claim 10, Hunter in view of Paine disclose the generator set system according to claim 9, and further on Hunter also discloses:
wherein the first and second fluid couplings comprise couplings of a fuel line, an exhaust conduit, a heat exchanger working fluid line, or an air conduit (Hunter Figs. 9A-12: [0034, 0039]).

With regard to claim 11, Hunter in view of Paine disclose the generator set system according to claim 9, and further on Hunter also discloses:
wherein at least one of first or the second fluid couplings comprises a sealing feature configured to make a fluid-tight seal between the first and the second fluid couplings (Hunter Figs. 9A-12: [0034, 0039]).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747